           Case 1:21-cr-00442-ER Document 8 Filed 07/23/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                                                       7/23/2021

 UNITED STATES OF AMERICA
                                                                        ORDER
                  -against-
                                                                     21 Cr. 442 (ER)
 JERMAL LINCOLN,

                               Defendant.




Ramos, D.J.:

       The Federal Defender assigned to this case, Ian Marcus Amelkin, is hereby ordered

substituted and the representation of the defendant in the above captioned matter is assigned to

John P. Buza, nunc pro tunc July 22, 2021.

       It is SO ORDERED.

Dated: New York, New York
       July 23, 2021


                                                                    Edgardo Ramos, U.S.D.J.
